Fourth Court of Appeals
                                           San Antonio, Texas
                                                  August 27, 2014

                                               No. 04-14-00483-CV

                                              Rowland MARTIN, Jr.,
                                                    Appellant

                                                            v.

                Edward BRAVENEC, and The Law Office of Mcknight and Bravenec,
                                       Appellees

                       From the 285th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014-CI-07644
                                Honorable Dick Alcala, Judge Presiding


                                                   ORDER
       On July 29, 2014, this appeal was abated to the trial court for a hearing to consider
appellant’s indigence and to determine whether this appeal is frivolous. See TEX. CIV. PRAC. &
REM. CODE § 13.003. On August 14, 2014, the trial court signed an order sustaining the contests
to appellant’s affidavit of indigence. 1 It is therefore ORDERED that this appeal is
REINSTATED on the docket of this court.

         On August 26, 2014, appellant filed a notice of his intent to appeal the trial court’s order.
Rule 20.1(j) of the Texas Rules of Appellate Procedure requires a party seeking review of a trial
court’s order sustaining a contest to file a motion challenging the order with the appellate court
within ten days after the date the order sustaining the contest is signed. TEX. R. APP. P. 20.1(j).
Accordingly, appellant’s motion challenging the trial court’s order was required to have been
filed by August 25, 2014. Rule 20.1(j)(2) allows this court to extend the deadline for appellant to
file the motion challenging the trial court’s order if appellant files a motion complying with Rule
10.5(b), which requires appellant to state facts relied on to reasonably explain the need for an
extension. TEX. R. APP. P. 10.5(b)(1)(C). It is therefore ORDERED that appellant must file a
motion in compliance with Rule 10.5(b)(1)(C) no later than September 3, 2014, or his motion
challenging the trial court’s order sustaining the contest will be denied. See Hill v. Reserve at
Braes Forest, No. 14-13-00212-CV, 2013 WL 3477323, at *1 (Tex. App.—Houston [14th Dist.]
July 9, 2013, no pet.) (mem. op.) (noting motion challenging trial court’s order sustaining contest
1
  The trial court’s findings of fact and conclusions of law state that the contestants “reserved their right to a hearing
on the issue of whether the appeal filed by [appellant] is frivolous should there be a later determination that he is
indigent.”
was denied by appellate court after appellant did not file motion to extend time to file motion
challenging trial court’s order).

        The clerk’s record containing the trial court’s order and findings of fact and conclusions
of law was filed on August 19, 2014; however, the reporter’s record of the hearing on the contest
has not been filed. It is therefore ORDERED that the reporter’s record be filed in this appeal no
later than September 3, 2014. See TEX. R. APP. P. 20.1(j)(3) (requiring record to be filed within
three days after motion challenging order is filed).

    NO EXTENSIONS OF TIME WILL BE GRANTED WITH REGARD TO THE
DEADLINES SET FORTH IN THIS ORDER. See TEX. R. APP. P. 20.1(j)(4).


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court